Citation Nr: 1041828	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from August 1956 
to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which in part granted service connection for hearing loss and 
assigned a noncompensable (0%) percent disability rating.  

The case was previously before the Board in May 2010, when it was 
remanded for an additional examination of the veteran.  The 
requested development has been completed.  


FINDING OF FACT

The veteran has no worse than Level III hearing in the right ear 
and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
disability rating for the service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 38 C.F.R. § 3.321(b)(1), 
4.85, 4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant filed a claim for service connection for hearing 
loss October 2006.  The RO provided the appellant pre-
adjudication notice for his claim for service connection in a 
letter dated December 2006.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, the relative duties of VA and the claimant 
to obtain evidence.  This letter also provided notification of 
the laws regarding degrees of disability and effective dates, 
which substantially complied with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was adjudicated 
and service connection for bilateral hearing loss was granted in 
a September 2007 RO rating decision.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once 
service connection was granted for bilateral hearing loss and a 
disability rating and effective date was assigned section 5103(a) 
notice was no longer required.

VA has obtained service treatment records, VA examination 
reports, assisted the appellant in obtaining evidence, and 
afforded him the opportunity to present statements and evidence.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The September 2007 rating decision granted service connection for 
bilateral hearing loss and assigned a noncompensable (0%) 
disability rating.  The Veteran claims that his service-connected 
hearing loss is more severe and warrants at least a compensable 
disability rating.

The assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the Ratings Schedule to 
the numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average, as contained in a series of tables within 
the regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment where the axes 
intersect.  Average puretone decibel loss for each ear is located 
on Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  The results are 
then matched between the "better" ear and the "poorer" ear on 
Table VII to produce a disability rating under Diagnostic Code 
6100.

To warrant the assignment of the applicable disability rating for 
bilateral hearing loss, the evidence must show that the hearing 
loss rises to the requisite level of severity as set forth in 38 
C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or higher, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral. That numeral is then 
elevated to the next higher Roman numeral.  Again, each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).  






In March 2007, a VA audiology examination of the Veteran was 
conducted.  Pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
40
70
70
75
64
88
III
LEFT
30
65
65
75
59
92
II

Level III hearing in one ear and Level II hearing in the other 
warrants the assignment of a noncompensable disability rating.  
See 38 C.F.R. §§ 4.85, 4.86(a) Tables VI, VII, Diagnostic Code 
6100.

In August 2007, another VA audiology examination of the Veteran 
was conducted.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
40
65
65
65
59
84
III
LEFT
35
55
50
70
53
84
II

These results are consistent with the prior Compensation and 
Pension examination and again show Level III hearing in one ear 
and Level II hearing in the other warranting the assignment of a 
noncompensable disability rating.  See 38 C.F.R. §§ 4.85, 4.86(a) 
Tables VI, VII, Diagnostic Code 6100.

In January 2009, a private audiology examination of the Veteran 
was conducted.  The examiner indicated that speech reception 
testing was conducted using the Maryland CNC test and revealed 
speech recognition ability of 70 percent in the right ear and of 
80 percent in the left ear.  These results show a decrease in 
speech recognition since the prior VA examinations.  The 
examination reported the pure tone thresholds, in decibels, in a 
graphic, rather than numeric form.  The Board cannot interpret 
graphical representations of audiometric data.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  While this examination is not 
adequate for rating purposes, it did show a decrease in the 
Veteran's ability to hear since the last VA Compensation and 
Pension examination conducted in August 2007.  Accordingly, 
another VA audiology examination was ordered to ascertain the 
current level of the Veteran's service-connected hearing loss 
disability.  

In May 2010, the most recent VA audiology examination of the 
Veteran was conducted.  Pure tone thresholds, in decibels, were 
as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
40
70
70
70
63
96
II
LEFT
35
60
65
75
59
96
II

The examiner indicated that the Veteran hearing loss would make 
it difficult to hear voices at normal conversational levels if 
the speaker was more than 4 to 6 feet away and not facing him.  
He would also have trouble understanding speech in an environment 
with competing noise, or hearing on the telephone.  

The audiometry results from the 2010 examination are consistent 
with the prior Compensation and Pension examination results; they 
show Level II hearing in both ears warranting the assignment of a 
noncompensable disability rating.  See 38 C.F.R. §§ 4.85, 4.86(a) 
Tables VI, VII, Diagnostic Code 6100.

The claims file was returned to the VA audiology service for 
review of the evidence of record.  A June 2010 addendum to the 
May 2010 VA examination report did not indicate that any changes 
in the objective findings of the audiology examination were 
warranted.  

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The 2010 examination report considered the 
Veteran's difficulty hearing speech with background noise present 
and difficulty with telephone conversations.  Moreover, he has 
not asserted that he has difficulty with his employment because 
of his service-connected hearing loss.  

Based upon the evidence from the VA audiology examinations of 
record, the veteran has no worse than Level III hearing in the 
right ear and Level II hearing in the left ear.  Applying these 
figures to Table VII results in the assignment of a 
noncompensable (0%) disability rating. 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  To the extent that the January 2009 
private audiology examination report indicates that Veteran's 
speech recognition ability has decreased, VA has obtained a 
subsequent VA audiology Compensation and Pension examination, 
which results are consistent with the prior VA audiology 
examinations conducted in 2007.  There is no other pertinent 
medical evidence of record, which is adequate for rating 
purposes, which would entitle the veteran to a compensable rating 
for bilateral hearing loss.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required. Thun, 22 Vet. App. at 116.

The evidence does not support the assignment of a compensable 
disability rating for bilateral hearing loss on a schedular 
basis.  The Veteran meets the criteria for the assignment of only 
a noncompensable disability rating for his service-connected 
hearing loss disability.  There is no evidence to support the 
assignment of a compensable disability rating on either a 
schedular or an extra-schedular basis.  The preponderance of the 
evidence is against the claim for a compensable disability rating 
for service-connected bilateral hearing loss; there is no doubt 
to be resolved; and an increased rating is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

An initial compensable disability rating for service-connected 
bilateral hearing loss is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


